Citation Nr: 1522250	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Maryland Health Care System 
in Baltimore, Maryland


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on November 7, 2011, January 11, 2012, and February 22, 2012, at First State Orthopedics.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Wilmington, Delaware.  Jurisdiction over the case was subsequently transferred to the VA Maryland Health Care System in Baltimore, Maryland

REMAND

The Veteran is seeking payment of or reimbursement for private medical expenses incurred on November 7, 2011, January 11, 2012, and February 22, 2012, at First State Orthopedics.  He contends that he was hospitalized at the VAMC in Perry Point, Maryland, throughout this period of time, and that all of this treatment was arranged for and approved by his VA physician and VA social worker.

Currently, the Veteran's medical reimbursement claims file and electronic records on the Veterans Benefits Management System (VBMS) and Virtual VA are woefully incomplete.  Specifically, the evidence of record does not include: (1) the actual treatment records for the private medical treatment at issue; and (2) all of the VA treatment records relating to the Veteran's hospitalization from November 2011 through February 2012 at the VAMC in Perry Point, Maryland.  It is also unclear from the current evidence of record if service connection had been established for any disability at the time of the medical treatment at issue in this matter.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, pertinent records relating to the treatment at issue in this case have not been obtained.  Accordingly, an attempt to obtain these records must be made. See 38 C.F.R. § 3.159(c)(1) (2014)

Accordingly, this case is REMANDED to the Maryland Health Care System in Baltimore, Maryland for the following actions:

1.  Undertake appropriate development to obtain the following records: (1) treatment records from First State Orthopedics for the medical treatment provided on November 7, 2011, January 11, 2012, and February 22, 2012; (2) VA treatment records from the VAMC in Perry Point, Maryland, relating to the Veteran's hospitalization from November 2011 through February 2012; and (3) pertinent VA records which identify the Veteran's service-connected disabilities (if any), the date service connection was established, and assigned disability evaluations.

2.  Undertake any other development it determines to be warranted.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




